Exhibit 32.1 CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Invuity, Inc. (the "Company") on Form 10-Qfor the fiscal quarter ending March 31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), we, Philip Sawyer, Chief Executive Officer, and James Mackaness, Chief Financial Officer, of the Company, certify, pursuant to and for purposes of 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) to my knowledge the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Philip Sawyer Philip Sawyer Chief Executive Officer May 5, 2016 /s/ James Mackaness James Mackaness Chief Financial Officer May 5, 2016
